Case 2:20-cv-11718-GAD-DRG ECF No. 7 filed 09/09/20                    PageID.322       Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




John Plaintiff,

                                        Plaintiff(s),
v.                                                         Case No. 2:20−cv−11718−GAD−DRG
                                                           Hon. Gershwin A. Drain
Wayne State University, et al.,

                                        Defendant(s),



                          NOTICE OF TELEPHONIC MOTION HEARING

   PLEASE TAKE NOTICE that a telephonic motion hearing has been scheduled before
District Judge Gershwin A. Drain for the following motion(s):

                   Motion to Dismiss − #5

       • MOTION HEARING: January 7, 2021 at 02:00 PM

     The call shall be initiated by .

     If possible, please refrain from the use of cell phones. If a party wishes to be called at a
number other than the one listed on the docket, please give that information to the party
initiating the call.



                                           Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                    By: s/T McGovern
                                                        Case Manager

Dated: September 9, 2020
